Citation Nr: 0404768	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  01-05 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the reduction from a 50 percent evaluation to a 
30 percent evaluation for bipolar disorder, effective from 
May 1, 2000, was proper.

2.  Entitlement to an effective date prior to September 21, 
2000, for the grant of a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1969 
to February 1972.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The RO reduced a 50 percent evaluation 
for bipolar disorder from 50 percent to 10 percent, effective 
February 2, 2000, but then corrected that determination, 
instead reducing the evaluation from 50 percent to 30 
percent, effective May 1, 2000.  

The RO also, by a November 2001 rating decision, granted 
entitlement to a TDIU, effective September 21, 2000.  The 
veteran disagreed with that effective date and timely 
appealed that determination.  The Board remanded the issues 
by a decision issued in June 2003, directing the RO to advise 
the veteran of changes brought about by the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), which was signed into law in 
November 2000.  The claims now return to the Board for 
appellate review.

The veteran's representative contended, in a May 2003 
statement to the Board, that there was clear and unmistakable 
error (CUE) in an October 2, 1997 rating decision.  The 
Board's June 2003 REMAND referred this issue to the RO.  The 
record on appeal does not reflect that the RO has addressed 
this issue.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
again referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 439 (1995).

The claim of entitlement to an effective date prior to 
September 21, 2000, for the grant of a TDIU is remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The evidence establishes that, at the time of a November 
1999 proposal to reduce the veteran's 50 percent evaluation 
for bipolar disorder, and at the time of the February 2000 
rating decision which effectuated that proposal, a 50 percent 
evaluation had not been in effect for five years.

3.  The evidence establishes that, at the September 1999 VA 
examination on which the November 1999 rating reduction 
proposal was based, the veteran minimized the symptomatology 
of his psychiatric disorder, which was primarily evident when 
he attempted to perform work or a work-like task, but less 
evident in an interview setting.

4.  The medical evidence reflecting that the veteran had 
decreased symptomatology of the service-connected bipolar 
disorder at the time of the September 1999 VA examination and 
later VA examinations is essentially in equipoise with 
evidence suggesting that the veteran's symptoms were subject 
to episodic flare-ups, that periods of decreased 
symptomatology were not sustained, and that examinations 
reflecting decreased severity did not evaluate his disability 
in a work-like or industrial setting or did not consider his 
complete medical history.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent evaluation for 
bipolar disorder, effective May 1, 2000, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.105, 3.159, 3.344, 4.1, 4.13, 4.16, 4.130, 
Diagnostic Code 4932 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, following the veteran's February 1972 service 
discharge, the veteran was hospitalized from April 1972 
through May 1972 for a psychiatric disorder diagnosed as 
schizophrenia.  

Service connection was granted by the RO in September 1972 
and issued in October 1972.  The RO assigned a 50 percent 
evaluation.  

In January 1984 the RO reduced the evaluation for the 
veteran's service-connected psychiatric disability from 50 
percent to 10 percent, effective April 1, 1984.  The veteran 
disagreed.  After a field examination was conducted, the RO 
restored the 50 percent evaluation.

Following a hospitalization in September 1988 to October 
1988, the veteran's assigned diagnosis was changed to bipolar 
disorder.  The RO assigned a 30 percent evaluation effective 
November 1, 1988.  In 1997, the veteran sought an increased 
evaluation.  The RO granted a 50 percent evaluation effective 
February 19, 1997.

In August 1999 the RO informed the veteran that he was being 
scheduled for routine examination to assess the severity of 
his disability.  On routine VA examination in September 1999 
the veteran reported that he was continuing to take lithium, 
1500 milligrams per day, and reported that he had been 
symptom-free for about one year.  He was euthymic.  His 
thoughts were not speeding.  He denied delusions, 
hallucinations, or suicidal thoughts.  He stated the correct 
date, was able to multiply, do serial sevens, and do 
abstraction.  The examiner concluded that bipolar disorder 
was in remission and assigned a Global Assessment of 
Functioning (GAF) score of 90.

In November 1999 the RO proposed reduction of the evaluation 
for bipolar disorder.  The RO recorded that evaluation of 
bipolar disorder was proposed to be decreased to 30 percent.  
However, the text of the rating decision shows it was 
proposed to reduce the evaluation to 10 percent, referencing 
evaluation criteria based on use of medication to control a 
disorder and no symptomatology on VA examination.  In 
February 2000, the RO prepared a rating decision effectuating 
the proposal to reduce the evaluation of bipolar disorder to 
10 percent, and that determination was issued in March 2000.

In September 2000 the veteran disagreed with that rating 
decision, stating that his bipolar disorder had required 
treatment.  He submitted letters from a former employer and 
from his mother and wife.

In February 2001 the veteran reported to that he had to take 
Lorazepam on a daily basis for increased anxiety, and he 
remained on Divalproex, Zoloft, and Trazodone, although he 
was no longer taking Lithium.  A GAF score of 75 was 
assigned.  Zoloft was increased.

In June 2001 the veteran noted an improvement in depressive 
symptoms with the increased dosage of Zoloft.  His affect was 
anxious, but full and appropriate.  There were no delusions, 
hallucinations or other psychotic symptoms.  A GAF of 60 was 
assigned.  In July 2001 he reported that he had been sick to 
his stomach frequently and took a lot of Pepto-Bismol.  He 
complained of nervousness, insomnia, and day sleeping.  He 
also complained of manic depression, racing thoughts, and 
feelings of hopelessness.  The examiner described him as 
agitated and disheveled.  No GAF score was assigned.

A former employer provided an employment information 
statement dated in July 2001.  That former employer indicated 
that the veteran was employed to do farming and fence 
building in April 2000.  The employer accommodated his 
psychiatric disabilities by providing him extended break 
times and by allowing him to work reduced hours of two to 
three hours daily instead of eight hours.  He could not 
operate a tractor.  However, the employer had found that he 
was too nervous to perform the work and that he was unable to 
concentrate or follow directions.


The social worker who conducted a social survey in August 
2001 noted that the veteran was alert and oriented and was 
able to comprehend questions and expressed his thoughts 
clearly.  He displayed a slight long-term memory deficit.  It 
was very difficult for him to sit still.  He shook his legs 
constantly and squirmed in his seat.  He reported that if his 
nerves got "bad," such as if he did not sleep, he became 
fearful of what to do or how to accomplish a task.   

On VA examination conducted in August 2001 the examiner 
discussed the previous VA assessments which assigned GAF 
scores of 90 and 75.  The examiner noted that these 
evaluations were based, at least in part, on the veteran's 
self-report of his symptoms.  The examiner noted that he had 
consistently denied that he had many psychiatric problems.  
He reported that he had not undergone any psychiatric 
hospitalizations in the past year, although hospitalization 
was considered in July of 2000.  His wife reported that he 
had almost constantly racing thoughts, poor judgment, and 
inability to complete tasks.  She stated that his sleep was 
often poor and that his moods were erratic.  

The veteran told the examiner that he was functioning well.  
However, when asked specifically about mood, he reported an 
average of two to four episodes of severe depression and fear 
per month.  He said those days usually followed a period of 
not sleeping.  When his sleep was poor, he had cycles of 
racing thoughts.  He denied hallucinations, and there 
appeared to be no organized delusional system.  He stated 
that he was not working, but that he believed he was 
competent to go back to work.  He stated that he would like 
to go to truck driving school.  His current activities 
included fishing and helping take care of the house.  

The veteran's wife reported that he tried to assist his 
brother with the brother's farming operation, but his brother 
and father would not allow him to drive equipment because of 
his lack of judgment.  The veteran reported that he had many 
friends, but when pressed for details, it became apparent 
that he was quite isolated.  

The veteran was pleasant and cooperative.  He had a sense of 
humor.  His mood was not labile and no tearing occurred.  
There appeared to be no depression although some anxiety was 
present.  No hallucinations, delusions, or psychosis was 
present.  He was circumstantial and tangential.  He was 
spontaneous, and showed a mild push of speech.  The examiner 
stated that his logic was mildly deteriorated.  His insight 
into his illness appeared poor.  His abstraction ability was 
somewhat concrete.  He had a lack of insight involving the 
nature of his illness.  The examiner concluded that full-time 
employment was unrealistic and that his illness was more 
severe than he would lead one to believe.  The examiner 
assigned a GAF score of 45.  


Criteria

There is no question that VA has the responsibility to reduce 
a disability rating when the facts of a particular case 
warrant such action under the law.  The regulations note that 
"[o]ver a period of many years, a veteran's disability claim 
may require ratings in accordance with changes in laws, 
medical knowledge and his or her physical or mental 
condition."  38 C.F.R. § 4.1.  However, the circumstances 
under which rating reductions can occur are limited by 
regulation.

Procedurally, VA regulations provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified of the 
contemplated action, furnished detailed reasons for the 
action proposed, and must be given 60 days in which to 
present additional evidence and 30 days to request a 
predetermination hearing for the purpose of showing that 
compensation should not be reduced.  Thereafter, if 
additional evidence is not received, a final rating will be 
promulgated and the award will be reduced, effective from the 
last day of the month in which the 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e), (i).

Moreover, a claim as to whether a rating reduction is proper 
must be resolved in the veteran's favor unless the 
preponderance of the evidence weighs against the claim.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  A rating 
reduction case is not a rating increase case.  Id.

For disabilities with ratings that have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by full and complete examinations; 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344(a), (b).  The United States Court of 
Appeals for Veterans Claims (CAVC) has discussed the 
application of 38 C.F.R. § 3.344.  

That regulation provides in pertinent part that: (1) the 
entire record of examinations and the medical history must be 
reviewed to ascertain whether the recent examination was full 
and complete; (2) examinations that are less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis for reduction; (3) 
ratings on account of diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination, except where all evidence warrants a conclusion 
of sustained improvement and that such improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  

The duration of a rating is measured from the effective date 
assigned that rating until the effective date of the actual 
reduction.  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 
(1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (where VA 
reduces the veteran's rating without observing applicable 
laws and regulations, the rating is void ab initio, and the 
CAVC will set aside the decision as not in accordance with 
the law.); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 
(1992).  

In this case, the veteran's 50 percent evaluation for his 
service-connected psychiatric disability had been in effect 
only since February 1997, a period of less than five years as 
of the February 2000 rating decision effectuating the 
November 1999 proposed reduction.  Therefore, 38 C.F.R. 
§ 3.344 is not applicable.  


However, the CAVC has stated that, even when 38 C.F.R. 
§ 3.344 is not specifically applicable, VA must determine 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in the use of descriptive 
terms.  See 38 C.F.R. § 4.13.

Pursuant to the above provisions, the CAVC has held that "the 
RO and Board are required in any rating reduction case to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations."  
Brown (Kevin), supra, 5 Vet. App. at 421.  Additionally, in 
any rating reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but that such improvement reflects improvement in ability to 
function under the ordinary conditions of life and work.  Id.  


Analysis

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The VCAA does not 
require VA to open a previously-denied claim unless new and 
material evidence has been presented.

In this case, the Board's decision that a 50 percent 
evaluation for bipolar disorder should be restored is fully 
favorable to the veteran, and further discussion of the 
application of the VCAA to this claim is not required. 


Propriety of Reduction

The examiner who conducted the August 2001 VA examination has 
provided an opinion that, in essence, indicates that an 
examination based on the veteran's self-report of his 
symptoms, without using other types of evaluation tools, is 
inaccurate because the veteran minimizes his symptoms.  In 
August 2001, he told the examiner that he would like to 
attend truck driving school and be employed driving a truck.  
The evidence reflects, however, that his wife drives him to 
his medical appointments because he lacks the judgment to 
drive.  His brother, who attempted to have him perform fence-
building in April 2000, specified that he was unable to drive 
a tractor or operate farm equipment.  

The examiner who conducted the August 2001 examination noted 
specifically that the veteran was pleasant, cooperative, and 
had a sense of humor.  That examiner indicated that the 
record as whole disclosed greater industrial impact resulting 
from the service-connected psychiatric disability than the 
September 1999 VA examination or individual treatment 
sessions thereafter.  The Board finds this examination report 
particularly persuasive because, in addition to interviewing 
the veteran, the examiner also requested a Social Survey by 
another provider, the examiner commented on the evidence of 
record in the claims file, and the examiner spoke with the 
veteran's wife, in addition to examining the veteran.  The 
Board also notes the contentions of the veteran's wife that 
the examiner who conducted the September 1999 VA examination 
spent only a brief period with the veteran.  The Board 
further notes that the report of the August 2001 examination 
is far more detailed than the report of the September 1999 VA 
examination.  

The Board is persuaded that the evidence of record, as a 
whole, reflects that the pressure of performing a task causes 
the veteran anxiety.  The evidence reflects that he is unable 
to concentrate and follow directions for any sustained amount 
of time, although he is able to concentrate sufficiently to 
carry on a conversation or participate in an interview.  

The medical evidence reflecting that the veteran had 
decreased symptomatology of bipolar disorder at the time of 
the September 1999 VA examination, with a GAF score of 90, 
and later VA examinations assigning a GAF of 75 and 60, is 
essentially in equipoise with the more persuasive August 2001 
VA examination wherein the examiner assigned a GAF of 45, and 
the lay statements from the veteran's wife, mother, and 
brother, who attempted to hire him to do farm work in a work-
like setting, suggesting that his symptoms were subject to 
episodic flare-ups, that periods of decreased symptomatology 
were not sustained, and that examinations reflecting 
decreased symptomatology did not evaluate the veteran's 
psychiatric disorder in a work-like or industrial setting or 
did not consider his complete medical history.

The Board finds that the evidence that bipolar disorder 
improved is not as persuasive as the evidence that there was 
no actual sustained improvement.  When the propriety of a 
rating reduction of the rating is not supported by a 
preponderance of the evidence, as in this case, restoration 
of the rating is warranted.


ORDER

Entitlement to restoration of a 50 percent evaluation for 
bipolar disorder, effective May 1, 2000, is granted, subject 
to governing regulations applicable to the payment of 
monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (VBA AMC) to provide expeditious handling 
of all cases that have been remanded by the Board and the 
CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran contends that he is entitled to an effective date 
prior to September 21, 2000, for an award of a TDIU.  He has 
not been provided with notice of the laws and regulations 
governing effective dates.  In particular, he must be advised 
of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, as well as 
regulations governing informal claims.  Medical review of the 
file should be requested and an opinion obtained as to 
whether the veteran's service-connected disability increased 
in severity during the year prior to September 21, 2000, and, 
if so, an opinion should be obtained as to when that 
increased severity became ascertainable.  

Also, because there have been numerous CAVC decisions 
interpreting VA's duties under the VCAA subsequent to the 
RO's decisions in this case, the record should be examined to 
assure that all notice required under VCAA has been provided.  
E.g., Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In particular, 
the veteran should be advised that 
clinical or other records for the one-
year period prior to September 21, 2000 
are relevant to his claim for an earlier 
effective date.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated him 
for his psychiatric disability, or for 
any medical disorder, during the one-year 
period prior to September 21, 2000.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

The veteran should also be requested to 
identify any other sources of information 
regarding his industrial capability in 
the year prior to September 21, 2000, and 
he should be advised that any lay 
statements or employer statements 
submitted for purposes of the claim for 
an effective date prior to September 21, 
2000, for the award of a TDIU should 
provide observations of his psychiatric 
disability in the year prior to September 
21, 2000, rather than discussing current 
symptoms.   

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The veteran's claims file, including 
all evidence obtained following remand, 
should be reviewed by a VA psychiatric 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
whether the severity of bipolar disorder 
increased at an ascertainable time during 
the year prior to September 21, 2000.  If 
the reviewer determines that examination 
of the veteran is required in order to 
provide the requested opinion, such 
examination should be conducted.  

In event of examination, the claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
reviewer-examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

Any opinions expressed by the reviewer 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim for an 
effective date prior to September 21, 
2000 for an award of a TDIU.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an earlier effective date for a grant of a TDIU, 
and may result in its denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



